UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 SCHEDULE 14A (Rule 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a)of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant ¨ Check the appropriate box: þPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Material Pursuant to Sec. 240.14a-12 NEXTWAVE WIRELESS INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ¨No fee required. þFee computed on table below per Exchange Act Rules 14a-6(i)(1)and 0-11. 1) Title of each class of securities to which transaction applies:Common Stock 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): $111,600,000 (aggregate cash to be received by wholly-owned subsidiary of registrant) 4) Proposed maximum aggregate value of transaction: $111,600,000 5) Total fee paid: $7,958 ¨Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2)and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: 12264 El Camino Real, Suite 305 San Diego, CA 92130 PROXY STATEMENT NOTICE OF SPECIAL MEETING OF STOCKHOLDERS To Be Held, To our stockholders: You are cordially invited to attend a special meeting of stockholders of NextWave Wireless Inc. (“NextWave” or the “Company”) to be held on, 2010 at8:00 a.m. local time at the Company’s offices located at 12264 El Camino Real, Suite 305, San Diego, California 92130. At the special meeting we will ask you to consider and to vote upon the following matters: 1. To consider and vote upon a proposal to adopt and approve the stock purchase agreement dated July 30, 2010, by and among the Company, NextWave Broadband Inc., a wholly-owned subsidiary of the Company (“NextWave Broadband”),PacketVideo Corporation, a majority-owned subsidiary of NextWave Broadband (“PacketVideo”), andNTT DOCOMO, INC. (“DOCOMO”), and authorize the transactions contemplated thereby, including the sale by NextWave Broadband of all of the shares of common stock of PacketVideo owned by it to DOCOMO for $111.6 million. 2. To consider and vote upon any proposal to adjourn, postpone or continue the special meeting to a later date to enable the Company to solicit additional proxies in favor of the proposal to adopt and approve the stock purchase agreement and authorize the sale of the PacketVideo shares to DOCOMO contemplated thereby at the special meeting; and 3. To transact such other business as may properly come before the special meeting or any adjournments, postponements or continuations thereof. In connection with the exercise by DOCOMO of its call option to purchase all of the shares of PacketVideo stock owned by NextWave Broadband, and after careful consideration, our Board of Directors determined that the stock purchase agreement, the sale of the PacketVideo shares to DOCOMO and the other transactions contemplated by the stock purchase agreement are advisable and are fair to, and in the best interests of, the Company and our stockholders and unanimously adopted and approved the stock purchase agreement and authorized the execution and delivery of the stock purchase agreement and the consummation of the transactions contemplated thereby. Therefore, our Board of Directors recommends that you vote “FOR” the adoption and approval of the stock purchase agreement and authorize the sale of the PacketVideo shares to DOCOMO contemplated thereby. Our Board of Directors considered a number of factors in evaluating the sale, in consultation with our legal and financial advisors. Your vote is very important. Adoption and approval of the stock purchase agreement and the authorization of the sale of the PacketVideo shares to DOCOMO contemplated thereby requires the affirmative vote of the holders of a majority of our common stock outstanding and entitled to vote at the special meeting. Our Board of Directors has fixed the close of business on, 2010 as the record date for the determination of the holders of our common stock, par value $0.007 per share, entitled to notice of, and to vote at, the special meeting.At the close of business on, 2010, there wereshares of our common stock outstanding and entitled to vote.Whether or not you plan to attend the special meeting, it is important that your shares, regardless of the number, be represented. Stockholders of record may vote their shares via a toll-free telephone number, over the Internet or by signing, dating and mailing the proxy card in the envelope provided. Instructions regarding all three methods of voting are contained on the proxy card. If your shares are held in the name of a bank, broker, fiduciary or custodian, follow the voting instructions on the form you receive from such record holder. The availability of Internet and telephone proxies will depend on their voting procedures.
